Title: To John Adams from William Tudor, Sr., 27 February 1791
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 27 Feb. 1791

I was greatly obliged by your Letter of the 15th Instant, although it gave me some Mortification arising from the Reflection that I might set it down to my own Inattention that I have been so long without such a Mark of your Friendship.
It is impossible not to smile at hearing Mr. Oliver complain of his Misfortunes.  No Man who deserved so little, has been more fortunate.  Unless to be removed from a State of humiliating pecuniary Perplexity, & relieved from a Station which he had neither Learning or Talents to dignify or render easy, and to be placed in Affluence and Repose, is to be considered by a Man on the wrong Side of Seventy as an Evil.
I have full Faith in the Feelings, Sense & Resentments of my Countrymen; but I am also persuaded that the Revolution was hastened by a few choice Spirits, much fewer than present Envy & Rivalship admit, & Whom posthumous History will select & perhaps do Justice to.  The anti-revolution domestic Enemies of America to a Man supposed that you was the most energic Plotter, & intrepid Projector of all the Authors of the Revolution. And they too may have their Historian.  Thus my dear Sir, I don’t see how it is possible for this Truth to escape the knowledge of Posterity.
Congress having dispatched so much Business this Session, or being thought to have done it, are rising into Popularity.  There is no People on Earth who would more cheerfully submit to Taxation, which is not direct, than the Subjects of this State.  The Excise Bill which the southern Patriots affect to deprecate & dread so much, is generally here approved of.  Indeed Humanity, Policy, Revenue, Morals call for a Tax on ardent Spirits.  And it is supposed that if the Collection is inforced as vigourously & steadily as the Impost, that it will exceed in Product the Calculation of the Secretary Hamilton.
I was rejoiced to learn from Mr Cranch your Intention to spend your Summer at Braintree.  As a Farmer you must do good there.  The North Precinct have petitioned the Legislature for a Seperation, & would have succeeded, could they have got more of the Inhabitants of Squantum to have united with them in the Petition.
Our Sup. Jud. Ct. is now sitting, but the civil Business is greatly impeded by the Quantity Number of Criminal Trials, which grand & petty Villainy furnish.  We much want a New System of criminal judicial Process especially in Suffolk.
Yours, most faithfully,

Wm Tudor